Citation Nr: 1517328	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable disability rating for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

Throughout the pendency of the appeal, pulmonary function tests (PFTs) have shown that the Veteran's COPD was manifested, at worst, by a Forced Expiratory Volume in one second (FEV-1) of 85 percent predicted;  a forced vital capacity (FVC) of 97 percent predicted; a ratio of the two (FEV-1/FVC) of 87 percent predicted; and a normal diffusion lung capacity of carbon monoxide (DLCO), single breath (SB) (pre-bronchodilator).


CONCLUSION OF LAW

The criteria for a compensable disability rating for COPD have not been met at any point during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6604 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Veteran is appealing an initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA examination reports and treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in December 2009, March 2011, December 2011, July 2012, June 2013, and September 2013.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds that, taken together, the examinations are sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

The Veteran's COPD is rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6604, which provides:

A 10 percent evaluation is warranted if the FEV-1 is 71- to 80-percent predicted, or; the FEV-1/FVC is 71- to 80-percent predicted, or; the DLCO (SB) is 66- to 80-percent predicted.

A 30 percent evaluation is warranted if the FEV-1 is 56- to 70-percent predicted, or; the FEV-1/FVC is 56- to 70-percent predicted, or; the DLCO (SB) is 56- to 65-percent predicted.

A 60 percent evaluation is warranted if the FEV-1 is 40- to 55-percent predicted, or; the FEV-1/FVC is 40- to 55-percent predicted, or; the DLCO (SB) is 40- to 55-percent predicted, or; if there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating is warranted if the FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg in respiratory oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; the Veteran requires outpatient oxygen therapy.

According to the rating criteria, a PFT is required to evaluate a disability under Diagnostic Code 6604, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1) (2014).  If the DLCO (SB) test is not of record, the disability should be evaluated based on alternative criteria as long as the examiner has stated why the test would not be useful or valid in the particular case.  38 C.F.R. § 4.96(d)(2).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating a disability based on a PFT, post-bronchodilator results are used, unless the post-bronchodilator were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  38 C.F.R. 
§ 4.96(d)(5).  Additionally, when there is a disparity between the results of different PFTs so that the level of evaluation would differ depending on which test result is used, the disability should be evaluated based on the test the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The Veteran's COPD is currently assigned a noncompensable disability rating and he asserts that he is entitled to a compensable rating.  To warrant a compensable disability rating, the evidence would have to demonstrate that the FEV-1 is 71- to 80-percent predicted, the FEV-1/FVC is 71- to 80-percent predicted, the DLCO (SB) is 66- to 80-percent predicted, or meet the criteria for a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.

Throughout the pendency of the appeal, the Veteran has asserted that his COPD limits his ability to exert himself, as he suffers from exertional dyspnea, or go out in cold weather.  The Veteran also submitted private medical records documenting his shortness of breath and a cough.

There are several examinations and PFTs of record throughout the pendency of the appeal.  The Veteran submitted the results of PFTS from Jordan Hospital dated December 2008.  While the results of FVC, FEV-1, and DLCO tests were reported, all tests appear to have been performed without a bronchodilator and, as such, are insufficient for rating purposes.  See C.F.R. § 4.96(d)(4)-(5).  The testing clinician noted that the Veteran had no audible adventitious breath sounds.

The Veteran underwent VA examination in December 2009, and PFTs were performed.  Post-bronchodilator tests revealed an FVC of 104 percent, an FEV-1 of 96 percent, and an FEV-1/FVC of 93 percent.  As the FEV-1/FVC was worse post-bronchodilator, the pre-bronchodilator result of 94 percent is used for rating purposes.  The VA examiner noted that the FEV-1 was most accurate for ascertaining the level of the Veteran's disability, and that DLCO (SB) testing was not performed because it was not indicated in the Veteran's case.  The PFTs revealed mild obstruction with hyperinflation and airtrapping, and a chest x-ray showed an impression of clear lungs.  The Veteran reported that he lost his breath easily after about 10 to 15 minutes of exertion or after lifting heavy loads.  He stated that he could walk at a normal pace on flat surfaces, but felt winded if he picked up the pace.  He had an infrequent and relatively mild cough, with no chest pains but occasional chest tightness.  He did not take any respiratory medications or oxygen therapy.  As the PFTs did not include a DLCO (SB) test, and the examiner did not provide a reason why such test would not be useful or valid in the Veteran's case, the December 2009 examination and PFTs are insufficient for purposes of determining the Veteran's disability rating.  See 38 C.F.R. § 4.96(d)(2).  However, the Board notes that even if the PFTs were valid, they do not demonstrate a compensable level of disability.  See § 4.97, Diagnostic Code 6604.

The December 2009 PFTs were also addressed in March 2011, December 2011, and June 2013 examination reports.  The December 2011 examiner noted that the Veteran did not use oxygen and did not have cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The June 2013 examiner noted that the Veteran required intermittent inhalational and oral bronchodilator therapy, but no oxygen therapy.  

PFTs were again conducted in June 2013, and were detailed in a September 2013 VA examination report.  Post-bronchodilator tests revealed an FVC of 97 percent, an FEV-1 of 85 percent, and an FEV-1/FVC of 87 percent.  As the FEV-1/FVC was worse post-bronchodilator, the pre-bronchodilator result of 89 percent is used for rating purposes.  The September 2013 VA examiner noted a pre-bronchodilator DLCO (SB) result of 115 percent.  As this result was normal, it was not necessary to obtain a post-bronchodilator DLCO (SB) test.  See 38 C.F.R. § 4.96(d)(4). 

Based on the foregoing, the Board finds the only adequate PFTs of record for the purpose of determining the Veteran's level of disability are the June 2013 PFTs, as they provide the complete range of post-bronchodilator tests as indicated by the regulations.  See 38 C.F.R. § 4.96(d)(2), (4).

The Board acknowledges and assigns some probative weight to the Veteran's competent and credible reports of his observable symptoms and limitations.  However, the Board assigns greatest probative weight to the Veteran's PFT results as they are the clinical standards to assess the severity of the residuals of disease as provided in the rating criteria.  The results did not indicate a compensable disability rating for the appeals period.  The Veteran had, at worst, an FVC of 97 percent; an FEV-1 of 85 percent; an FEV-1/FVC of 89 percent; and normal DLCO (SB) results.  There is no evidence that he has had cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that he requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.  As such, the Board finds that the Veteran has not met the requirements for a compensable disability rating for his COPD at any time during the pendency of the appeal.  Id.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected COPD is evaluated as a disability of the respiratory system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.97, Diagnostic Code 6604.  During the period on appeal, the Veteran's COPD was manifested at worst by an FEV-1 of 85 percent predicted; an FVC of 97 percent predicted; an 
FEV-1/FVC of 87 percent predicted; and a normal DLCO (SB); as well as the intermittent use of oral and inhalational bronchodilators, an occasional cough, and shortness of breath upon exertion.  While the Veteran also complained of panic attacks as a result of his COPD, he is now service-connected for that secondary disability and it is separately evaluated.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of COPD, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.97, Diagnostic Code 6604; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 
Here, the Veteran made a formal claim for a TDIU in August 2013, and the claim was denied by the RO in February 2014.  As the Veteran has not appealed the unfavorable decision nor submitted any further evidence alleging an inability to work due to his service-connected disabilities, the issue of entitlement to a TDIU is not before the Board.


ORDER

Entitlement to a compensable disability rating for COPD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


